          Case 2:07-cr-00040-WB Document 323 Filed 03/25/21 Page 1 of 5




                         IN THE UNITED STATES DISTRICT COURT
                      FOR THE EASTERN DISTRICT OF PENNSYLVANIA

 UNITED STATES OF AMERICA                                      CRIMINAL ACTION
                                                               NO. 07-40-2
                 v.

 CONCETTA JACKSON


                                         MEMORANDUM

        Defendant Concetta Jackson moves for compassionate release pursuant to the First Step

Act, 18 U.S.C. § 3582(c)(1)(A)(i), in consideration of the dangers posed by the COVID-19

pandemic. For the reasons that follow, her motion will be denied.

   I.      BACKGROUND

        Concetta Jackson is currently serving a 300-month (25 year) sentence for aiding her then-

boyfriend, John Worman, in sexually abusing minor children in her home from 2003 to 2006.

The specific details of the sexual exploitation are horrific and, as they are not relevant to this

motion, will not be recounted. As for her role, Jackson allowed Worman to install a camera in

her bathroom and to film her minor children, which he did for three years. She also advertised

her babysitting services, took in infants to her home to babysit, and then tacitly allowed Worman

to sexually abuse them and videotape the abuse.

        On September 2, 2008, Jackson pled guilty to aiding and abetting the use of a minor—

here, a 10-month-old child—to produce visual depictions of sexually explicit conduct in

violation of 18 U.S.C. § 2251(a) and (e). On September 9, 2009, she was sentenced to 300

months’ incarceration, lifetime supervised release, a prohibition against having contact with any

victim named in the indictment or their families, and other penalties. Jackson is serving her

sentence at FCI Danbury, with an anticipated release date of June 28, 2031. Including time
            Case 2:07-cr-00040-WB Document 323 Filed 03/25/21 Page 2 of 5




credit for good conduct, she has served a total of 181 months or approximately 60% of her

sentence.

         Jackson submitted a request for compassionate release to the warden in May 2020, which

was denied. On March 12, 2021, through her attorney, she filed the instant motion for a

reduction in sentence pursuant to 18 U.S.C. § 3582(c)(1)(A)(i) due to her underlying medical

conditions— Diabetes Mellitus II, obesity, asthma, hypothyroidism, hypertension, osteoporosis,

and chronic rhinitis—and in light of the COVID-19 pandemic. The Government opposes the

motion.

   II.       DISCUSSION

         The First Step Act’s amendments to Section 3582(c) “allow incarcerated defendants to

seek compassionate release from a court on their own motion, not just through the Bureau of

Prisons.” United States v. Thorpe, 2019 WL 6119214, at *1 (C.D. Ill. Nov. 18, 2019); see 18

U.S.C. § 3582(c)(1)(A) (“[T]he court, . . . upon motion of the defendant . . . may reduce the term

of imprisonment. . . .”). Specifically, provided the defendant has exhausted his administrative

remedies, Section 3582(c) permits a district court to reduce a defendant’s sentence “after

considering the factors set forth in section [18 U.S.C.] § 3553(a) to the extent that they are

applicable, if it finds that . . . extraordinary and compelling circumstances warrant such a

reduction . . . and that such reduction is consistent with applicable policy statements issued by

the Sentencing Commission.” 18 U.S.C. § 3582(c)(1)(A). The Sentencing Commission’s

applicable policy statement essentially mirrors this language, adding that a sentence reduction

may be granted only if “[t]he defendant is not a danger to the safety of any other person or to the

community, as provided in 18 U.S.C. § 3142(g).” U.S.S.G. § 1B1.13(1)(A)(2).

         Because Jackson has exhausted her administrative remedies by unsuccessfully seeking



                                                  2
          Case 2:07-cr-00040-WB Document 323 Filed 03/25/21 Page 3 of 5




compassionate release from the warden of FCI Danbury, 1 her sentence may be reduced if: 1)

extraordinary and compelling circumstances warrant such a reduction, 2) she is not a danger to

the safety of another person or to the community; and, 3) release is appropriate in consideration

the relevant factors set forth in Section 3553(a).

        In this case, the buck stops at step one as Jackson cannot demonstrate “extraordinary and

compelling” circumstances warranting her release. While Section 3582 does not define

“extraordinary and compelling” circumstances that warrant relief, the Sentencing Commission’s

policy statement elaborates on the term in an application note. See U.S.S.G. § 1B1.13, cmt.

n.1(A)-(D). According to U.S.S.G. § 1B1.13, a defendant’s serious physical or medical

condition is “extraordinary and compelling” if it “substantially diminishes [defendant’s ability]

to provide self-care within the environment of a correctional facility and from which he . . . is not

expected to recover.” Id. It is the defendant’s burden “to prove extraordinary and compelling

reasons exist.” United States v. Adeyemi, 2020 WL 3642478, at *16 (E.D. Pa. July 6, 2020).

        Jackson’s medical records demonstrate that she is 58 years old and suffers from, inter

alia, obesity (BMI of 31.2), type II diabetes, hypothyroidism, hypertension, asthma, and high

cholesterol. As the Government acknowledges, type II diabetes and obesity are underlying

medical conditions that the Center for Disease Control (CDC) has concluded increase the risk of

severe illness in the event of a COVID-19 infection. See Center for Disease Control, People with

Certain Medical Conditions, https://www.cdc.gov/coronavirus/2019-ncov/need-extra-

precautions/people-with-medical-conditions.html (last updated Mar. 15, 2021). Jackson has a

body mass index (BMI) of 31.2, which the CDC classifies as obese. Id. Jackson’s risk is


1
  See 18 U.S.C § 3582(c)(1)(A) (explaining that a defendant may bring a motion for compassionate
release pursuant to this Act after “the lapse of 30 days from the receipt of such a request by the warden of
the defendant’s facility).


                                                     3
          Case 2:07-cr-00040-WB Document 323 Filed 03/25/21 Page 4 of 5




compounded by her age. According to statistics published by the CDC, Jackson’s age places her

at a 25-times higher risk of hospitalization and 400-times higher risk of death than those in the 5-

17-year-old comparison group. See Center for Disease Control, Covid-19 Hospitalization and

Death by Age, https://www.cdc.gov/coronavirus/2019-ncov/covid-data/investigations-

discovery/hospitalization-death-by-age.html (last updated Feb. 18, 2021). Under normal

circumstances, Jackson’s age and medical condition would present “a serious physical or

medical condition . . . that substantially diminishes the ability of the defendant to provide self-

care within the environment of a correctional facility” in light of the COVID-19 pandemic. See

U.S.S.G. § 1B1.13 n.1.

        However, Jackson was offered the Moderna COVID-19 vaccine on January 6, 2021 and

elected not to be vaccinated. Thus it seems that Jackson has voluntarily declined to “provide

self-care” and mitigate her risk of a severe COVID-19 infection. The FDA approved the

Moderna vaccine for use after extensive testing, concluding that it is 95% effective in preventing

infection and virtually entirely effective in preventing severe disease, including in participants

with medical comorbidities associated with high risk of severe COVID-19. See Food and Drug

Administration, Emergency Use Authorization, https://www.fda.gov/media/144673/download

(Dec. 18, 2020). There is no apparent medical reason that Jackson should not receive the

vaccine. It was offered to her by FCI Danbury’s medical staff. As her medical records note, she

merely “refused.” Where Jackson bears the burden of demonstrating her entitlement to relief, the

Court finds that her unexplained refusal to accept a COVID-19 vaccination when offered negates

her otherwise compelling medical reasons for release. 2 See, e.g., United States v. Jackson, 2021


2
  Because Jackson fails to demonstrate an extraordinary and compelling justification for her release, there
is no need to consider the factors under § 3553(a). See 18 U.S.C. § 3582(c) (directing a court to consider
the Section 3553(a) factors before reducing a term of imprisonment “if it finds that extraordinary and
compelling reasons warrant such reduction” (emphasis added)).

                                                     4
            Case 2:07-cr-00040-WB Document 323 Filed 03/25/21 Page 5 of 5




WL 806366, at *1-2 (D. Minn. Mar. 3, 2021) (explaining that while a petitioner who declined the

vaccine is “within his rights to refuse any treatment he wishes to forego, he cannot

simultaneously claim that he must be released because of the risk of complications while

refusing a vaccine that could virtually eliminate that risk.”); United States v. McBride, 2021 WL

354129, at *3 (W.D.N.C. Feb. 2, 2021) (explaining, where petitioner rejected the COVID-19

vaccine, that the “refusal to take preventative measures undermines his assertion that

extraordinary and compelling reasons exist to warrant his release from prison”); United States v.

Lohmeier, 2021 WL 365773, at *2 (N.D. Ill. Feb. 3, 2021) (denying relief where petitioner

“declined the opportunity to reduce his risk [of] exposure to COVID-19 dramatically” by

refusing the vaccine twice); United States v. King, 2021 WL 736422, at *2 (S.D.N.Y. Feb. 24,

2021) (concluding that petitioner’s circumstances were not “extraordinary and compelling”

where he refused the COVID-19 vaccine).

   III.      CONCLUSION

          For the foregoing reasons, Jackson’s motion will be denied. An appropriate order

follows.



March 25, 2021                                       BY THE COURT:



                                                     /s/ Wendy Beetlestone
                                                     _______________________________
                                                     WENDY BEETLESTONE, J.




                                                 5
